             Case 1:17-cv-02989-AT Document 713-1 Filed 02/03/20 Page 1 of 4



                         ***Through COB 02/03/2020***


 Fulfilled
  County        Region            Ship Date
  Carroll          4                 Pilot
 Catoosa           1                 Pilot
 Decatur          12                 Pilot
 Lowndes          13                 Pilot
 Paulding          1                 Pilot
  Brooks          13              12/5/2019
 Dawson            2              12/5/2019
Effingham         11              12/6/2019
  Greene           5              12/6/2019
  Wilcox           9              12/6/2019
  Turner          13              12/9/2019
  Gordon           1             12/12/2019
 Oconee            5             12/12/2019
Oglethorpe         5             12/12/2019
  Fayette          3             12/13/2019
 Franklin          5             12/13/2029
 Whitfield         1             12/13/2019
  Mitchell        12             12/17/2019
  Colquitt        13             12/18/2019
Randolph           8             12/18/2019
 Johnson           9             12/18/2019
   Troup           8             12/19/2019
  Heard            4             12/19/2019
  Lamar           6              12/19/2019
  Morgan           5             12/20/2019
    Hall           2             12/20/2019
   Irwin          13             12/23/2019
 Douglas           3             12/23/2019
  Murray           1             12/26/2019
   Cobb            3             12/30/2019
  Dekalb           3             Begin 12/30
   Crisp           8             12/31/2019
  Dodge            9             12/31/2019
   Dooly          8               1/3/2020
    Lee            8              1/3/2020
  Sumter           8              1/3/2020
    Tift          13              1/3/2020
  Worth           12              1/6/2020
   Floyd           1               1/6/2020
Chatooga           1              1/7/2020
  Fannin           1              1/7/2020
  Banks            5              1/8/2020
   Dade            1              1/8/2020
             Case 1:17-cv-02989-AT Document 713-1 Filed 02/03/20 Page 2 of 4


    Hart           5            1/8/2020
  Walker           1            1/8/2020
   Elbert          5            1/9/2020
 Haralson          4            1/9/2020
   Bacon          14           1/9/2020
 Cherokee          3           1/10/2020
  Coweta           4           1/13/2020
   Terrell         8           1/13/2020
 Bleckley          9           1/13/2020
  Newton           5           1/14/2020
 Jackson           5           1/14/2020
  Barrow           5           1/14/2020
  Appling         10           1/15/2020
 Screven          11           1/15/2020
 Atkinson         13           1/15/2020
 Wheeler           9           1/15/2020
   Telfair         9           1/15/2020
 Columbia          7           1/16/2020
Richmond           7           1/16/2020
 Spalding          4           1/17/2020
Meriwether         4           1/17/2020
 Chatham          11           1/17/2020
   Fulton          3           1/21/2020
   Glynn          14           1/22/2020
  Wilkes           5           1/22/2020
   Jones           6           1/22/2020
 Glascock          7           1/22/2020
 Hancock           7           1/22/2020
 Lumpkin           2           1/23/2020
   Rabun           2           1/23/2020
 Stephens          2           1/23/2020
   Towns           2           1/23/2020
  Pickens          1           1/23/2020
  Berrien         13           1/24/2020
  Ben Hill        13           1/24/2020
  Brantley        14           1/24/2020
   White           2           1/24/2020
    Bibb           6           1/27/2020
   Butts           6           1/27/2020
  Putnam           6           1/27/2020
  Warren           7           1/27/2020
Washington         7           1/27/2020
Muscogee           8           1/28/2020
  Macon            8           1/28/2020
  Stewart          8           1/28/2020
   Taylor          8           1/28/2020
  Forsyth          2           1/29/2020
  Tattnall        10           1/29/2020
               Case 1:17-cv-02989-AT Document 713-1 Filed 02/03/20 Page 3 of 4


 Toombs             10           1/29/2020
  Bulloch           11           1/29/2020
  Gilmer             1           1/30/2020
 Gwinnett            3           1/30/2020
 Baldwin             6           1/31/2020
  Peach              6           1/31/2020
 Crawford            6           1/31/2020
  Jasper             6           1/31/2020
 Wilkinson           6           1/31/2020
  Clarke             5           2/3/2020
 Madison             5           2/3/2020
  Walton             5           2/3/2020
 Candler            10           2/3/2020
  Bartow             1            2/3/2020

 Projected
   County         Region         Ship Date
  Rockdale           3            2/4/2020
    Harris           4            2/4/2020
   Twiggs            6            2/4/2020
     Pike            4            2/4/2020
   Pulaski           9           2/4/2020
    Henry            3           2/5/2020
    Upson            4            2/5/2020
   Monroe            6            2/5/2020
    Lanier          13            2/5/2020
  Laurens            9           2/5/2020
Chattahooche         8            2/6/2020
   Marion            8            2/6/2020
   Schley            8            2/6/2020
    Talbot           8            2/6/2020
  Webster            8            2/6/2020
    Clay             8            2/6/2020
   Jenkins          11            2/6/2020
  Quitman            8            2/6/2020
   Clayton           3           2/7/2020
     Polk            4            2/7/2020
    Pierce          14            2/7/2020
   Coffee           13            2/7/2020
    Long            11            2/7/2020
    Evans           10           2/7/2020
   Liberty          11            2/7/2020
    Burke            7           2/10/2020
  McDuffie           7           2/10/2020
  Taliafero          7           2/10/2020
Montgomery           9           2/10/2020
  Treutlen           9           2/10/2020
  Houston            6           2/10/2020
   Lincoln           5           2/11/2020
              Case 1:17-cv-02989-AT Document 713-1 Filed 02/03/20 Page 4 of 4


Habersham           2           2/11/2020
   Union            2           2/11/2020
 Jeff Davis         9           2/11/2020
 Emanuel           10           2/11/2020
   Baker           12           2/12/2020
  Calhoun          12           2/12/2020
    Early          12           2/12/2020
   Miller          12           2/12/2020
   Grady           12           2/12/2020
Dougherty          12           2/12/2020
   Echols          13           2/13/2020
 McIntosh          11           2/13/2020
  Charlton         14           2/13/2020
   Clinch          14           2/13/2020
   Cook            13           2/13/2020
 Jefferson          7           2/13/2020
 Seminole          12           2/14/2020
  Thomas           13           2/14/2020
  Wayne            10           2/14/2020
  Camden           14           2/14/2020
   Bryan           11           2/14/2020
   Ware            14           2/14/2020
